Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1-7 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sadowski (US 20200202215, hereinafter Sadowski).

Regarding claim 1, Sadowski discloses 
A non-transitory machine-readable storage medium comprising instructions that upon execution cause a system to:
generate a neural network comprising logical identifiers of compute resources (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3); and
for executing the neural network (paragraph [0028]: paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units),
map the logical identifiers to physical addresses of physical resources, and load instructions of the neural network onto the physical resources, wherein the loading comprises converting the logical identifiers in the neural network to the physical addresses (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706).

Regarding claim 2, Sadowski discloses 
wherein the logical identifiers converted to the physical addresses are associated with any or some combination of the instructions of the neural network, data of the neural network, and neural network parameters of the neural network (paragraph [0022]: the remap condition data 204 may also include in addition to, or instead of, remap readiness indication 400, remap indication data 402 based, for example, on a time period lapsing; paragraph [0030]: The remapping controller 202 as such generates logical to physical CU map table 700 that contains mapping logical addresses of compute units currently being used in performing the neural network operations with physical addresses of CUs that are currently being used in performing the neural network operation as well as data indicating currently unused CUs 708 that will serve as replacement CUs).

Regarding claim 3, Sadowski discloses 
wherein the loading of the instructions of the neural network onto the physical resources comprises re-encoding the instructions to change logical identifiers in the instructions to physical addresses of the physical resources (paragraph [0028]: logical address 721 is mapped to the CU corresponding to physical address 2 as shown by row 704. Similarly, logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706. The CU mapping table 700 in this example also includes data representing unused replacement CUs shown as data 708. In this example, compute unit corresponding to physical addresses 7 and 8 are unused in the current neural network. The CU remapping table 710 illustrates the remapping of logical address 20 to physical address 7).

Regarding claim 4, Sadowski discloses 
wherein the physical resources are included in hardware accelerator devices, and the physical addresses identify the physical resources in the hardware accelerator devices (paragraph [0001]: Machine intelligence processors, also referred to as machine learning accelerators among other terms, run artificial intelligence (AI) algorithms and are being developed that employ processing cores wherein each processing core includes multiple compute units; paragraph [0028]: logical address 721 is mapped to the CU corresponding to physical address 2 as shown by row 704. Similarly, logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706. The CU mapping table 700 in this example also includes data representing unused replacement CUs shown as data 708. In this example, compute unit corresponding to physical addresses 7 and 8 are unused in the current neural network. The CU remapping table 710 illustrates the remapping of logical address 20 to physical address).

Regarding claim 5, Sadowski discloses 
wherein the instructions upon execution cause the system to: select, based on topology information, the physical resources to use for the neural network, wherein the topology information identifies different topologies of physical resources (paragraph [0016]: an apparatus includes one or more processors that are operative to carry out neural network operations include a plurality of compute units (CUs) configurable for neural network operations and includes a memory hierarchy structure operatively accessible by the plurality of CUs; paragraph [0028]: logical address 721 is mapped to the CU corresponding to physical address 2 as shown by row 704. Similarly, logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706. The CU mapping table 700 in this example also includes data representing unused replacement CUs shown as data 708. In this example, compute unit corresponding to physical addresses 7 and 8 are unused in the current neural network. The CU remapping table 710 illustrates the remapping of logical address 20 to physical address).

Regarding claim 6, Sadowski discloses 
wherein the selecting of the physical resources to use for the neural network based on the topology information comprises selecting a topology of the different topologies (paragraph [0016]: an apparatus includes one or more processors that are operative to carry out neural network operations include a plurality of compute units (CUs) configurable for neural network operations and includes a memory hierarchy structure operatively accessible by the plurality of CUs), the selected topology having a quantity of physical resources that is equal to or greater than a quantity of the compute resources identified by the neural network (paragraph [0024]: ] As shown in block 502, the method includes determining for a given layer of the neural network if there are unused compute units available for remapping. In one example, this includes remapping controller 202 determining if the physical number of CUs is equal to the logical number of CUs for a given layer). 

Regarding claim 7, Sadowski discloses 
wherein the generating of the neural network is performed by a compiler, and wherein the instructions upon execution cause the system to: determine, by the compiler (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units), a quantity of available physical resources on which the neural network is to be deployed (paragraph [0024]: As shown in block 502, the method includes determining for a given layer of the neural network if there are unused compute units available for remapping. In one example, this includes remapping controller 202 determining if the physical number of CUs is equal to the logical number of CUs for a given layer. If so, then no CUs are unused. However, if there are additional physical CUs that are not in use, the method proceeds to block 504. Determining whether the physical number of CUs equals the logical number of CUs may be done in any suitable manner including use of the neural network CU use status register 408 which tracks which physical CUs are unused and/or used for a given layer).

Regarding claim 11, Sadowski discloses 
wherein the instructions upon execution cause the system to: identify the physical resources for deploying the neural network; and dynamically group the physical resources into a first group of physical resources to form one logical device (paragraph [0035]: he registers for a particular CU are divided into multiple groups. A count register is maintained to track how much each register group is used and if over time some groups are accessed less than others, the groups are swapped out or remapped; paragraph [0036]: the registers of compute units are divided into groups and each group is tracked as to the number of times a group is accessed).

Regarding claim 12, Sadowski discloses 
wherein the instructions upon execution cause the system to: generate a second neural network comprising logical identifiers of compute resources (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3; paragraph [0031]: The detecting of the condition to remap neural networks is repeated and additional remapping operations of additional replacement compute units are performed to balance workload levels among all compute units for neural network operations performed by the compute units in the integrated circuit); and
identify physical resources for deploying the second neural network, wherein the identifying physical resources for deploying the second neural network load balances usage of physical resources in a host system (paragraph [0025]: the remapping controller generates a remap table that remaps the logical address of at least one currently used compute unit to a different physical address that corresponds to an unused replacement compute unit; paragraph [0027]: The remapping controller looks to see which unused CU has the lowest counter value and selects the CU with the lowest counter value as the next CU for remapping in an effort to balance the workload of the CUs for the neural network).

Regarding claim 13, Sadowski discloses 
wherein the neural network is a first neural network, and wherein the instructions upon execution cause the system to: generate a second neural network comprising logical identifiers of compute resources (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3; paragraph [0031]: The detecting of the condition to remap neural networks is repeated and additional remapping operations of additional replacement compute units are performed to balance workload levels among all compute units for neural network operations performed by the compute units in the integrated circuit): 
temporarily suspend execution of the first neural network; delete the first group of physical resources; dynamically group the physical resources mapped to the logical identifiers of the first neural network to a second group of physical resources to form one logical device (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706; paragraph [0035]: he registers for a particular CU are divided into multiple groups. A count register is maintained to track how much each register group is used and if over time some groups are accessed less than others, the groups are swapped out or remapped; paragraph [0036]: the registers of compute units are divided into groups and each group is tracked as to the number of times a group is accessed); and
dynamically group the physical resources mapped to logical identifiers of the second neural network to a third group of physical resources to form another logical device (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706; paragraph [0035]: he registers for a particular CU are divided into multiple groups. A count register is maintained to track how much each register group is used and if over time some groups are accessed less than others, the groups are swapped out or remapped).

Regarding claim 14, Sadowski discloses 
wherein the instructions upon execution cause the system to: map the logical identifiers of the first neural network to physical addresses of the physical resources of the second group; and map the logical identifiers of the second neural network to physical addresses of the physical resources of the third group (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 721 is mapped to the CU corresponding to physical address 2 as shown by row 704. Similarly, logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706. The CU mapping table 700 in this example also includes data representing unused replacement CUs shown as data 708. In this example, compute unit corresponding to physical addresses 7 and 8 are unused in the current neural network. The CU remapping table 710 illustrates the remapping of logical address 20 to physical address; paragraph [0031]: The detecting of the condition to remap neural networks is repeated and additional remapping operations of additional replacement compute units are performed to balance workload levels among all compute units for neural network operations performed by the compute units in the integrated circuit).

Regarding claim 15, Sadowski discloses 
A system comprising: a processor; and a non-transitory storage medium storing instructions executable on the processor to: compile a neural network comprising logical identifiers of compute resource (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3);
identify physical resources to deploy the neural network (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units),
map the logical identifiers to physical addresses of the physical resources; and load instructions of the neural network onto the physical resources, wherein the loading comprises converting the logical identifiers in the neural network to the physical addresses (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706).

Regarding claim 16, Sadowski discloses 
wherein the instructions upon execution cause the system to: select, based on topology information identifying different topologies of physical resources, a topology from among the different topologies of physical resources, wherein the identified physical resources are part of the selected topology (paragraph [0016]: an apparatus includes one or more processors that are operative to carry out neural network operations include a plurality of compute units (CUs) configurable for neural network operations and includes a memory hierarchy structure operatively accessible by the plurality of CUs; paragraph [0028]: logical address 721 is mapped to the CU corresponding to physical address 2 as shown by row 704. Similarly, logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706. The CU mapping table 700 in this example also includes data representing unused replacement CUs shown as data 708. In this example, compute unit corresponding to physical addresses 7 and 8 are unused in the current neural network. The CU remapping table 710 illustrates the remapping of logical address 20 to physical address).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 8-10, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sadowski (US 20200202215, hereinafter Sadowski) in view of Wentz (US 2020/0201679, hereinafter Wentz).

Regarding claims 8, Sadowski discloses 
wherein the mapping of the logical identifiers to the physical addresses of the physical resources is (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706) based on ... a number of distinct logical identifiers in the neural network (paragraph [0030]: The remapping controller 202 as such generates logical to physical CU map table 700 that contains mapping logical addresses of compute units currently being used in performing the neural network operations with physical addresses of CUs that are currently being used in performing the neural network operation as well as data indicating currently unused CUs 708 that will serve as replacement CUs).
Sadowski does not explicitly disclose wherein the mapping of the logical identifiers to the physical addresses of the physical resources is based on latency information indicating communication latency among the physical resources although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses selecting remote device based on latency information indicating communication latency among the physical resources (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claim 9, Sadowski does not explicitly disclose wherein the latency information specifies a communication latency between a first accelerator device and a second accelerator device, and wherein each of the first accelerator device and the second accelerator device includes a plurality of physical resources. Wentz discloses selecting remote device wherein the latency information specifies a communication latency between a first accelerator device and a second accelerator device, and wherein each of the first accelerator device and the second accelerator device includes a plurality of physical resources (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. of the respective accelerator among multiple accelerators to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. of the respective accelerator among multiple accelerators to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claim 10, Sadowski discloses 
wherein the mapping comprises selecting a respective physical resource to map to a respective logical identifier of the logical identifiers (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706).
Sadowski does not explicitly disclose wherein the mapping comprises selecting a respective physical resource to map ... to reduce communication latency when communicating data between the respective physical resource and another physical resource although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses wherein the mapping comprises selecting a respective physical resource to map ... to reduce communication latency when communicating data between the respective physical resource and another physical resource (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claims 17, Sadowski discloses 
wherein the mapping of the logical identifiers to the physical addresses of the physical resources (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706). 
Sadowski does not explicitly disclose wherein the mapping of the logical identifiers to the physical addresses of the physical resources is based on latency information indicating communication latency among the physical resources although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses selecting remote device based on latency information indicating communication latency among the physical resources (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claims 18, Sadowski does not explicitly disclose wherein the latency information specifies an amount of time to communicate data among the physical resources although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses wherein the latency information specifies an amount of time to communicate data among the physical resources (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claim 19, Sadowski discloses 
A method performed by a system comprising a hardware processor, comprising: compiling a neural network comprising logical identifiers of compute resources (paragraph [0028]: the neural network sequence scheduler 200 in one example includes a compiler executing on processor 102 that when asked to execute a neural network software application on the processor 104, begins a logical to physical mapping of compute units ... The remapping controller 202 generates logical to physical address links to identify which logical CUs are mapped to which corresponding physical CUs on the processor ... logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3); and
mapping, ... , the logical identifiers to physical addresses of the physical resources; and loading instructions of the neural network onto the physical resources, wherein the loading comprises converting the logical identifiers in the neural network to the physical addresses (paragraph [0028]: logical address 20 for a CU in a neural network, is mapped to the compute unit having the physical address 3 as shown in row 706). 
Sadowski does not explicitly disclose accessing latency information indicating access latency among physical resources; mapping, based on the latency information, the logical identifiers to physical addresses of the physical resources although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses accessing latency information indicating access latency among physical resources; selecting, based on the latency information, remote device (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Regarding claims 20, Sadowski does not explicitly disclose wherein the mapping of the logical identifiers to the physical addresses of the physical resources based on the latency information is performed to reduce an amount of communication latency associated with execution of the instructions on the physical resources although logical address for a CU in a neural network is mapped to the compute unit having the physical address. Wentz discloses selecting remote device based on the latency information is performed to reduce an amount of communication latency associated with execution of the instructions on the physical resources (paragraph [0036]: Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes; paragraph [0040]: Private key extraction may utilize additional corrective measures, including as a nonlimiting example machine learning, neural networks, convolutional neural networks; paragraph [0141]: At step 605, selection device receives a description of a computing task to be performed ... Receiving the description of the computing task may include receiving a description of a category of computing resources, such as processor speeds, number of processor cores, communication latency between processors/processor cores, amounts of memory, or the like ...  Receiving the description of the computing task may include receiving a description of a type of hardware, such as in non-limiting example a CPU, GPU, FPGA, TPU or other hardware accelerator, storage system, IoT device, software defined networking component such as an Evolved Packet Core; paragraph [0142]: at step 610, selection device selects at least a remote device 112, of a plurality of remote devices 112, for inclusion in a distributed framework; paragraph [0144]: selecting the at least a remote device 112 may include selecting at least a remote device 112 to minimize total communication latency; paragraph [0145]: ] At step 615, selection device assigns computing task to selected at least a remote device 112). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching, e.g., logical address for a CU in a neural network mapped to the compute unit having the physical address, of Sadowski by selecting remote device such as accelerator based on communication latency between processors/processor cores, etc. to assign the computing task of neural networks to reduce total communication latency of Wentz, thereby logical address for a CU in a neural network is mapped to the compute unit having the physical address based on based on communication latency between processors/processor cores, etc. to reduce total communication latency. The motivation would have been to present a flexible, scalable, and reliable method for selecting and deploying an optimally secure and efficient distributed network (Wentz paragraph [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        5/12/2022